

Exhibit 10.5
General Motors Company
2017 Long-Term Incentive Plan
Award Document for [Insert Date] Grant


Private and Confidential
[Name]
This letter (“Award Document”) describes the details under which you are being
granted an Award of Restricted Stock Units (“RSUs”) under the General Motors
Company 2017 Long-Term Incentive Plan (as amended from time to time, the
“Plan”).
A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms
used in this Award Document have the meanings given in the Plan unless noted
otherwise.
The full terms of your Award are set out in this Award Document, the Plan and
any policy adopted by the Committee in respect of the Plan and Awards thereunder
that is applicable to this Award. In the event of any conflict between this
Award Document and the Plan, the terms of this Award Document shall prevail.
Terms of this Award

IssuerGeneral Motors Company, a Delaware corporationNumber of RSUs Granted to
You[Insert Number] RSUsGrant Date[Insert Date]Vesting Commencement Date[Insert
Date]Settlement Conditions and Settlement Date
Except as provided below, 100% of the granted RSUs will vest and settle on
[Insert Date] (“Settlement Date”).


If you experience a Termination of Service prior to the Settlement Date, your
Award may be prorated. The pro-rata portion of the Award that is retained shall
continue to vest in accordance with the existing vesting schedule, with the
remaining portion of the Award being forfeited. The retained pro-rata portion of
the Award is determined as follows:


[Insert Pro-Ration Calculation]


If the Settlement Date falls on a non-trading day of the New York Stock
Exchange, then the preceding trading day’s closing price will be used to
determine the Fair Market Value of the Shares to be settled (subject to
applicable withholding).




Effect of Termination of Service on Award
Death – The full Award immediately vests and will be settled as soon as
practicable.


Disability – The Award continues to vest and remains subject to all conditions
of the grant.


All Other Terminations – The Award may be pro-rated, as provided above under
Settlement Conditions and Settlement Date. NOTE: This provision shall prevail
over any contrary terms in the Plan.



        

--------------------------------------------------------------------------------




Form of Settlement
Your Award will be settled in shares of common stock of the Company (“Shares”).
Each RSU will be settled for one Share.
Vested RSUs shall convey the right to receive dividend equivalents on the Shares
underlying the RSU Award with respect to any dividends declared during the
period from Vesting Commencement Date to Settlement Date. Accumulated dividend
equivalents shall vest and be paid in cash on the Settlement Date, subject to
the satisfaction of the vesting and other conditions of the underlying RSU
Award. No dividend equivalents shall be provided with respect to any Shares
subject to RSUs that do not vest or settle pursuant to their terms.
Notwithstanding the forgoing and the terms of the Plan, the Company reserves the
right to further modify the form of settlement of your Award. For example, if
you are a local national of the People’s Republic of China (“PRC”), your RSUs
will only be settled by a cash payment to you equal to the Fair Market Value of
the Shares that would otherwise be settled (subject to applicable withholding).
If your work location at the time of any Settlement Date noted above is in
India, your RSUs will also only be settled by a cash payment to you equal to the
Fair Market Value of the Shares that would otherwise be settled (subject to
applicable withholding). Your RSUs will not be settled by the issue of any
Shares unless your work location changes to a jurisdiction that permits
settlement in Shares. 
As required by law, the Company will withhold any applicable federal, state,
local or foreign tax. You are responsible for any taxes due upon vesting and/or
settlement.
Conditions Precedent
Pursuant and subject to Section 11 of the Plan, as a condition precedent to the
vesting and/or settlement of any portion of your Award, you shall:
•Refrain from engaging in any activity which will cause damage to the Company or
is in any manner inimical or in any way contrary to the best interests of the
Company, as determined pursuant to the Plan;
•Not for a period of 12 months following any voluntary termination of employment
or service, directly or indirectly, knowingly induce any employee of the Company
or any Subsidiary to leave their employment for participation, directly or
indirectly, with any existing or future employer or business venture associated
with you; and
•Furnish to the Company such information with respect to the satisfaction of the
foregoing conditions precedent as the Committee may reasonably request.
  
In addition, the Committee may require you to enter into such agreements as the
Committee considers appropriate.


Your failure to satisfy any of the foregoing conditions precedent will result in
the immediate cancellation of the unvested portion of your Award and any vested
portion of your Award that has not yet been settled, and you will not be
entitled to receive any consideration with respect to such cancellation.


Other Terms and Conditions of the Award
Refer to the Plan for additional terms and conditions applicable to your Award.




--------------------------------------------------------------------------------



Additional Acknowledgments


The following additional terms apply to your Award, your participation in the
Plan and the grant of RSUs (and issuance of any Shares) to you. By accepting the
Award you irrevocably agree and acknowledge in favor of the Company (on its own
behalf and as an agent for the Subsidiaries) that:


a)To enable the Company to issue you this Award, and administer the Plan and any
Award, you consent to the holding and processing of personal information
provided by you to the Company or any Subsidiary, trustee or third party service
provider, for all purposes relating to the operation of the Plan in accordance
with Section 20 of the Plan.


b)You will not have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of employees, consultants,
advisors, Participants or holders or Beneficiaries of Awards under the Plan. The
terms and conditions of Awards need not be the same with respect to each
recipient. Any Award granted under the Plan shall be a single, voluntary grant
and does not constitute a promise, a contractual right or other right to receive
future grants. The Committee maintains the right to make available future grants
under the Plan.


c)The grant of this Award does not give you the right to be retained in the
employ of, or to continue to provide services to, the Company or any Subsidiary.
The Company or the applicable Subsidiary may at any time dismiss you, free from
any liability, or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any other agreement binding you and the Company or the
applicable Subsidiary. Your receipt of this Award under the Plan is not intended
to confer any rights on you except as set forth in this Award Document or in the
Plan.


d)Unless otherwise required by law, this Award under, and your participation in,
the Plan does not form part of your remuneration for the purposes of determining
payments in lieu of notice of termination of your employment of office,
severance payments, leave entitlements, or any other compensation payable to you
and no Award, payment, or other right or benefit, under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit-sharing, group insurance, welfare or benefit plan of the Company or any
of the Subsidiaries.


e)Any portion of this Award that becomes non-forfeitable will be subject to the
U.S. Federal Insurance Contributions Act (“FICA”) tax before settlement.


f)The Company and the Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan and you are strongly
advised to seek your own professional legal and taxation advice concerning the
impact of the Plan and your Award.


g)The future value of the underlying Shares is unknown and cannot be predicted
with certainty and the Shares may increase or decrease in value.


h)You will have no claim or entitlement to compensation or damages arising from
the forfeiture of the RSUs, the termination of the Plan, or the diminution in
value of the RSUs or Shares, including, without limitation, as a result of the
termination of your employment by the Company or any Subsidiary for any reason
whatsoever and whether or not in breach of contract. You irrevocably release the
Company, its Subsidiaries, Affiliates, the Plan Administrator and their
affiliates from any such claim that may arise.


i)The Company has adopted a stock ownership requirement policy, and if your
position is covered, you shall be subject to and comply with this policy as may
be in effect from time to time.





--------------------------------------------------------------------------------



j)If any term of this Award is determined to be unenforceable as written by a
court of competent jurisdiction, you acknowledge and agree that such term shall
be adjusted to the extent determined by the court to achieve the intent of the
Company in imposing such term and if the court determines that such term cannot
be reformed to achieve the intent of the Company, then the elimination of the
pertinent provisions of that term shall not otherwise impact the enforceability
of the other terms of this Award.


k)You agree this Plan and this Award are governed by the laws of the State of
Delaware, without regard to the conflicts of law provisions thereof, and further
consent to the exclusive personal jurisdiction and venue of the Chancery Court
of the State of Delaware and the United States District Court for the District
of Delaware for any action, claim or dispute arising out of or relating to this
Award, the Plan or the subject matter contained in this Award Document. The
Company will make reasonable efforts so that the Award complies with all
applicable federal and state securities laws; provided, however, notwithstanding
any other provision of the Award Document, the RSUs shall not be settled if the
settlement thereof would result in a violation of any such law.


l)Nothing in this Award Document will be construed as requiring a forfeiture or
otherwise prohibiting you from fully and truthfully cooperating with any
investigation or engaging in any other conduct protected by U.S. law.


m)You have read this Award Document and the Plan carefully and understand their
terms. By indicating your acceptance of these terms, you are expressly accepting
the terms and conditions of the Award, and the Company may rely on your
acceptance.






Acceptance of Offer


To accept this offer you will need to follow the link at the bottom of this
page. Your electronic acceptance confirms the following:


I confirm that I have been given a copy of this Award Document and access to the
Plan, and that having read both documents I irrevocably agree to:
a)Accept the RSUs (and any Shares) that are issued by the Company to me in
accordance with the terms of the Plan and this Award Document; and
b)Be bound by and abide by the terms of this Award Document and the Plan.


If you do not accept this Award by [Insert Date], this offer will lapse and be
incapable of acceptance (unless otherwise agreed to by the Company).
If you have any questions concerning this offer or the Plan, please contact
[Insert Contact Information].





